    Case 1:20-cr-20002-JEM Document 19 Entered on FLSD Docket 08/18/2020 Page 1 of 2




j                         CAS
                            EU
                             S
                             N
                             OU
                              I
                              T
                              .
                              2
                              E
                              H
                              0
                              D
                              -E
                               2
                               S
                               R
                               0
                               T
                               N
                               0A
                                2
                                D
                                T
                                -
                                I
                                C
                                E
                                SR
                                 T
                                 -
                                 D
                                 R
                                 M
                                 I
      UN ITED STA TES OF A M ERICA
                                  C
                                  A
                                  S
                                  T
                                  RT
                                   O
                                   I
                                   m
                                   F
                                   C
                                   T
                                   F
                                   EL
                                    Z
                                    C
                                    O
                                    /R
                                     U
                                     T
                                     I
                                     R
                                     A
                                     D
                                     T
                                     AO-
                                     Z MWS
             Plaintiff,
      VS.

      DAM IAN W ILLIAM S,

             Defendant.
                                      /

             ORDER ADOPTING M A GISTR ATE'S REPORT AND RECOM M ENDATION
                                 ON CH ANGE OF PLEA

             THIS CAUSE camebeforetheCourtupon theOrderofReference from theDistrict
      Courtto conductaChangeofPleabeforeaM agistrateJudge.
             THE M ATTER wasreferred to M agistrateJudgeAlicia Otazo-Reyeson July 22,2020.

      A ReportandRecommendationwasfiledonAugust4,2020,EECFNo.141,recommendingthat
      theDefendant'spleaofguilty be accepted.TheDefendantandtheGovernm entwereafforded
      theopportunitytofleobjectionstotheReportandRecommendation,howevernonewerefiled.
      The Courthasconducted adenovo review oftheentirefile and aftercarefulconsideration,the
      Courtaffirmsand adoptstheReportand Recommendation. Accordingly,itishereby:

             ORDERED AND ADJUDGED thattheReportandRecommendation EECFNo.14)of
      United StatesM agistrate JudgeAliciaOtazo-Reyes,ishereby AFFIRM ED and ADOPTED in
      itsentirety.
             TheDefendantisadjudgedguiltytothesolecountsetforthintheIndictment,namely,
      escapefrom the custody ofa facility in which hewasconfined by direction oftheAttorney
      Generalby virtueofajudgmentandcommitmentoftheUnitedStatesDistrictCodeforthe
      SouthernDistrictofFloridainviolationofTitle18,United StatesCode,Section751(a).
Case 1:20-cr-20002-JEM Document 19 Entered on FLSD Docket 08/18/2020 Page 2 of 2



        Sentencing isseton Tuesdav.October20.2020 at10:00 a.m ..attheUnited States
  Courthouse,Courtroom 10-1,400 N.M iamiAve,M iam iFlorida33128.
         DONE AND ORDERED in Cham bersatM iami,Florida,this     -   udayofAugust,2020.
                                                   .J
                                                     e'             z


                                        '-
                                                          -
                                                          /'
                                                           Qy y))o.
                                                                  a
                                             JOSE E.M ARTINEZ
                                             UNITEDSTj?'TESDISTRICT DGE
  cc:
  Hon.M agistrateJudgeOtazo-Reyes
  Al1CounselofRecord
  U.S.Probation Office
